Citation Nr: 0716787	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-21 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not currently have a diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in September 2004.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding the claim of service connection for 
PTSD.  In terms of any notification regarding downstream 
elements, because of the denial of the issue below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issue.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1). See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
September 2004 letter, which advised the veteran to provide 
the RO with any evidence that might support his claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records, VA medical records 
and all privately held records identified by the veteran.  
The veteran has not indicated the presence of any outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  A medical examination is not 
necessary to decide the claim because, as outlined below in 
greater detail, the preponderance of the evidence indicates 
that the veteran does not currently have PTSD.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis under DSM-IV; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail).

Analysis

The veteran maintains that he incurred PTSD due to being 
harassed by his superior officers and other crew members 
while in the Navy.  Specifically, he complains of being 
initiated by having his "bum greased," as well as being 
called retarded, subjected to pornography and deprived of 
sleep.  None of these alleged stressors have been 
corroborated.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  

The veteran's service medical records are silent with respect 
to complaints, treatment or diagnosis of any psychiatric 
disorder.  Several psychiatric notes contain complaints of 
depression; these records contain a remark that there was no 
overt evidence of a psychosis.  It was noted that the veteran 
had difficulty meeting the emotional and interpersonal 
demands of Navy life.  There is no indication of a 
psychiatric disorder appearing in the veteran's separation 
examination.

Apparently, in 1983 the veteran sought treatment for 
depression.  An April 1986 psychiatric evaluation from the 
Salt Lake County Mental Health Valley West Clinic contains a 
notation of depression beginning in the spring of 1983.  The 
veteran was apparently treated there through 1987 for major 
depressive disorder.  There is no diagnosis of PTSD appearing 
in these records and there is no discussion of the veteran's 
alleged stressors as outlined above.  

In March 2000, the veteran was admitted to the Southwest Utah 
Mental Health Center for treatment of a mood disorder.  
During his hospitalization, the veteran was diagnosed as 
having recurrent major depression, a cognitive disorder and 
possible dementia secondary to status-post head injury at age 
six.   PTSD was not diagnosed and the veteran's alleged 
stressors were never discussed.  

The veteran also sought psychiatric treatment from the VA 
medical center, apparently beginning in November 2003.  A 
social worker's note dated at this time contains an 
impression of depression.  Subsequent records note depression 
and anxiety.  A May 2004 discharge summary contains diagnoses 
if major depression, generalized anxiety disorder and panic 
attacks.  

Of record is a September 2004 letter authored by a VA medical 
center, Advanced Practice RN.  In this letter, the RN 
reiterated the veteran's alleged stressors, as outlined 
above.  She also stated that these alleged in-service 
incidents "contributed to" the veteran's depression and 
anxiety.  She did not diagnose PTSD in this letter.  This RN 
also wrote letters dated in January and April 2005.  In the 
April 2005 letter, the RN attributed "PTSD symptoms" to the 
veteran's military service.  

In October 2005, the veteran underwent a full psychological 
evaluation by a psychiatrist.  During this evaluation, the 
veteran once again described the aforementioned alleged 
"harassment" stressors.  The veteran reported some symptoms 
of PTSD, such as having disturbing memories of his military 
experience and feeling upset when reminded thereof.  He also 
reported symptoms of depression and anxiety, but noted that 
he had these feelings prior to and after his period of 
military service.  The examiner's assessment was that the 
veteran did not meet the diagnostic criteria for PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition.  In any case, the Board has the 
responsibility to assess the credibility and weight to be 
given to the competent medical evidence of record.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In this regard, the Board finds most probative the October 
2005 VA psychiatric evaluation.  It is noted that this 
opinion is detailed and thorough and relies upon objective 
findings, which do not support a diagnosis of PTSD.  The 
opinions of record authored by the VA RN are conclusory and 
brief in nature and greatly rely upon subjective findings.  
Further, the opinion that the veteran's in-service incidents 
contributed to his depression and anxiety is not probative, 
because there is no evidence corroborating the veteran's 
alleged in-service incident.  The VA RN's opinions only 
diagnose "symptoms of PTSD," not PTSD.  It is clear that 
depression and anxiety are the veteran's predominant 
psychiatric disorders.  Accordingly, the Board finds that the 
preponderance of the medical evidence indicates the veteran 
does not meet the diagnostic criteria for a diagnosis of 
PTSD; thus, the appeal must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


